    Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 1 of 20        PageID #: 821




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

NAAKHIA S. MOSLEY,                         )
   Plaintiff,                              )
                                           )
v.                                         )    CIVIL ACTION NO. 1:19-00332-N
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
   Defendant.                              )

                    MEMORANDUM OPINION AND ORDER

        Plaintiff Naakhia S. Mosley brought this action under 42 U.S.C. §§ 405(g)

and 1383(c)(3) seeking judicial review of a final decision of the Defendant

Commissioner of Social Security (“the Commissioner”) denying her applications for

a period of disability and disability insurance benefits (“DIB”) under Title II of the

Social Security Act, 42 U.S.C. § 401, et seq., and for supplemental security income

(“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq.1 Upon

due consideration of the parties’ briefs (Docs. 13, 14) and those portions of the

administrative record (Doc. 12) relevant to the issues raised, and with the benefit of

oral argument, the Court finds that the Commissioner’s final decision is due to be




1 “Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability. 42 U.S.C. § 423(a)(1)(D) (1982 ed.,
Supp. III). Title XVI of the Act provides for the payment of disability benefits to
indigent persons under the Supplemental Security Income (SSI) program. §
1382(a).” Bowen v. Yuckert, 482 U.S. 137, 140, 107 S. Ct. 2287, 96 L. Ed. 2d 119
(1987).
    Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 2 of 20        PageID #: 822




AFFIRMED.2

                           I.    Procedural Background

        Mosley filed the subject applications for a period of disability, DIB, and SSI

with the Social Security Administration (“SSA”) on September 30, 2016. After they

were initially denied, Mosley requested a hearing before an Administrative Law

Judge (“ALJ”) with the SSA’s Office of Disability Adjudication and Review. Such a

hearing was held on July 20, 2018. On October 11, 2018, the ALJ issued an

unfavorable decision on Mosley’s applications, finding her not disabled under the

Social Security Act and therefore not entitled to benefits. (See Doc. 12, PageID.82-

93).

        The Commissioner’s decision on Mosley’s applications became final when the

Appeals Council for the Office of Disability Adjudication and Review denied her

request for review of the ALJ’s unfavorable decision on May 24, 2019. (See id.,

PageID.52-56). Mosley subsequently brought this action under §§ 405(g) and

1383(c)(3) for judicial review of the Commissioner’s final decision. See 42 U.S.C. §

1383(c)(3) (“The final determination of the Commissioner of Social Security after a

hearing [for SSI benefits] shall be subject to judicial review as provided in section

405(g) of this title to the same extent as the Commissioner’s final determinations

under section 405 of this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final



2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 16, 17; 12/23/2019 text-only order of
reference).
 Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 3 of 20           PageID #: 823




decision of the Commissioner of Social Security made after a hearing to which he

was a party, irrespective of the amount in controversy, may obtain a review of such

decision by a civil action commenced within sixty days after the mailing to him of

notice of such decision or within such further time as the Commissioner of Social

Security may allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262

(11th Cir. 2007) (“The settled law of this Circuit is that a court may review, under

sentence four of section 405(g), a denial of review by the Appeals Council.”).

                            II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper

legal standards. Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.” ’

” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quoting

Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (per curiam)

(internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d 1436, 1439 (11th

Cir. 1997))). “[T]he threshold for such evidentiary sufficiency is not high.” Biestek v.

Berryhill, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019). In reviewing the

Commissioner’s factual findings, the Court “ ‘may not decide the facts anew,

reweigh the evidence, or substitute our judgment for that of the [Commissioner].’ ”

Winschel, 631 F.3d at 1178 (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8

(11th Cir. 2004) (alteration in original) (quoting Bloodsworth v. Heckler, 703 F.2d

1233, 1239 (11th Cir. 1983))). “ ‘Even if the evidence preponderates against the
    Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 4 of 20      PageID #: 824




[Commissioner]’s factual findings, [the Court] must affirm if the decision reached is

supported by substantial evidence.’ ” Ingram, 496 F.3d at 1260 (quoting Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

        Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency's decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).3



3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
contrary result…”); Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th
Cir. 2015) (“In light of our deferential review, there is no inconsistency in finding
that two successive ALJ decisions are supported by substantial evidence even when
those decisions reach opposing conclusions. Faced with the same record, different
ALJs could disagree with one another based on their respective credibility
determinations and how each weighs the evidence. Both decisions could nonetheless
be supported by evidence that reasonable minds would accept as adequate.”);
Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991) (“Substantial evidence may
 Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 5 of 20          PageID #: 825




       “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”). “In determining whether substantial evidence exists, [a

court] must…tak[e] into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986). If

a court determines that the Commissioner reached his decision by focusing upon

one aspect of the evidence and ignoring other parts of the record[, i]n such

circumstances [the court] cannot properly find that the administrative decision is

supported by substantial evidence. It is not enough to discover a piece of evidence

which supports that decision, but to disregard other contrary evidence.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ’s decision ... is not a broad rejection which is not enough to


even exist contrary to the findings of the ALJ, and we may have taken a different
view of it as a factfinder. Yet, if there is substantially supportive evidence, the
findings cannot be overturned.”); Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence is susceptible to
more than one rational interpretation, the court may not substitute its judgment for
that of the Commissioner.”).
    Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 6 of 20       PageID #: 826




enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam) (quotation and brackets omitted)). 4



4 Moreover, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). The Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater,
84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of
error not fairly raised in the district court. See Stewart v. Dep’t of Health & Human
Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of
appeals] will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford, 363 F.3d at 1161 (same); Hunter
v. Comm’r of Soc. Sec., 651 F. App'x 958, 962 (11th Cir. 2016) (per curiam)
(unpublished) (same); Cooley v. Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th
Cir. 2016) (per curiam) (unpublished) (“As a general rule, we do not consider
arguments that have not been fairly presented to a respective agency or to the
district court. See Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999) (treating as
waived a challenge to the administrative law judge’s reliance on the testimony of a
vocational expert that was ‘not raise[d] . . . before the administrative agency or the
district court’).”); In re Pan Am. World Airways, Inc., Maternity Leave Practices &
Flight Attendant Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f
a party hopes to preserve a claim, argument, theory, or defense for appeal, she must
first clearly present it to the district court, that is, in such a way as to afford the
district court an opportunity to recognize and rule on it.”); Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999) (applying In re Pan American World Airways in Social
Security appeal); Sorter v. Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th
Cir. 2019) (per curiam) (unpublished) (“Sorter has abandoned on appeal the issue of
whether the ALJ adequately considered her testimony regarding the side effects of
her pain medication because her initial brief simply mentions the issue without
providing any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275,
1278–79 (11th Cir. 2009) (explaining that ‘simply stating that an issue exists,
 Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 7 of 20             PageID #: 827




      The “substantial evidence” “standard of review applies only to findings of

fact. No similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in

reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)

(quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th

Cir. 1982) (“Our standard of review for appeals from the administrative denials of

Social Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is

applicable only to findings of fact made by the Secretary, and it is well established

that no similar presumption of validity attaches to the Secretary’s conclusions of

law, including determination of the proper standards to be applied in reviewing

claims.” (some quotation marks omitted)). This Court “conduct[s] ‘an exacting

examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996)

(per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “

‘The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has


without further argument or discussion, constitutes abandonment of that issue’).”);
Figuera v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per
curiam) (unpublished) (“Figuera also argues the ALJ failed to properly assess her
credibility … However, Figuera did not adequately raise this issue in her brief
before the district court. She raised the issue only summarily, without any citations
to the record or authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678,
681 (11th Cir. 2014) (noting that a party ‘abandons a claim when he either makes
only passing references to it or raises it in a perfunctory manner without supporting
arguments and authority’). As a result, we do not address the sufficiency of the
ALJ's credibility finding.”).
    Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 8 of 20      PageID #: 828




been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius

v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of

Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

        In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the

legal principles upon which the Commissioner's decision is based. Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only

to determine whether it is supported by substantial evidence. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). It is also important to note

that a court cannot “affirm simply because some rationale might have supported the

[Commissioner]’ conclusion[,]” as “[s]uch an approach would not advance the ends of

reasoned decision making.” Owens, 748 F.2d at 1516. Rather, “an agency’s order

must be upheld, if at all, on the same basis articulated in the order by the agency

itself.” Fed. Power Comm'n v. Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L.

Ed. 2d 141 (1974) (quotation omitted). See also Newton v. Apfel, 209 F.3d 448, 455

(5th Cir. 2000) (“The ALJ’s decision must stand or fall with the reasons set forth in

the ALJ’s decision, as adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin.,

Comm'r, 781 F. App’x 912, 921 (11th Cir. 2019) (per curiam) (unpublished) 5



5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
    Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 9 of 20        PageID #: 829




(“Agency actions … must be upheld on the same bases articulated in the agency's

order.” (citing Texaco Inc., 417 U.S. at 397, and Newton, 209 F.3d at 455)).

        Eligibility for DIB and SSI requires that a claimant be “disabled,” 42 U.S.C.

§§ 423(a)(1)(E), 1382(a)(1)-(2), meaning that the claimant is unable “to engage in

any substantial gainful activity by reason of a medically determinable physical or

mental impairment ... which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

        The Social Security Regulations outline a five-step, sequential
        evaluation process used to determine whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or
        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

        “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the



printed in the Federal Appendix are cited as persuasive authority.”).

6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 10 of 20          PageID #: 830




examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)). “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985). Finally, although the “claimant bears the

burden of demonstrating the inability to return to [his or] her past relevant work,

the Commissioner of Social Security has an obligation to develop a full and fair

record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established

that the ALJ has a basic duty to develop a full and fair record. Nevertheless, the

claimant bears the burden of proving that he is disabled, and, consequently, he is

responsible for producing evidence in support of his claim.” (citations omitted)).

“This is an onerous task, as the ALJ must scrupulously and conscientiously probe
Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 11 of 20        PageID #: 831




into, inquire of, and explore for all relevant facts. In determining whether a

claimant is disabled, the ALJ must consider the evidence as a whole.” Henry v.

Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and

quotation omitted).

      When, as here, the ALJ denies benefits and the Appeals Council denies

review of that decision, the Court “review[s] the ALJ’s decision as the

Commissioner’s final decision.” Doughty, 245 F.3d at 1278. But “when a claimant

properly presents new evidence to the Appeals Council, a reviewing court must

consider whether that new evidence renders the denial of benefits erroneous.”

Ingram, 496 F.3d at 1262. Nevertheless, “when the [Appeals Council] has denied

review, [the Court] will look only to the evidence actually presented to the ALJ in

determining whether the ALJ’s decision is supported by substantial evidence.”

Falge v. Apfel, 150 F.3d 1320, 1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Mosley met the applicable insured

status requirements through March 31, 2018, and that she had not engaged in

substantial gainful activity since the alleged disability onset date of August 26,

2016.7 (Doc. 12, PageID.87). At Step Two, the ALJ determined that Mosley had the

following severe impairments: reconstructive surgery of weight bearing joints,



7 “For DIB claims, a claimant is eligible for benefits where she demonstrates
disability on or before the last date for which she were insured. 42 U.S.C. §
423(a)(1)(A) (2005). For SSI claims, a claimant becomes eligible in the first month
where she is both disabled and has an SSI application on file. 20 C.F.R. § 416.202–
03 (2005).” Moore, 405 F.3d at 1211.
Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 12 of 20          PageID #: 832




hypertension, obesity, and asthma. (Id., PageID.88). At Step Three, the ALJ found

that Mosley did not have an impairment or combination of impairments that met or

equaled the severity of a specified impairment in Appendix 1 of the Listing of

Impairments, 20 C.F.R. § 404, Subpt. P, App. 1. (Id.).

        At Step Four,8 the ALJ determined that Mosley had the residual functional

capacity (RFC) “to perform light work as defined in 20 CFR 404.1567(b) and




8   At Step Four,

        the ALJ must assess: (1) the claimant's residual functional capacity
        (“RFC”); and (2) the claimant's ability to return to her past relevant
        work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
        regulations define RFC as that which an individual is still able to do
        despite the limitations caused by his or her impairments. 20 C.F.R. §
        404.1545(a). Moreover, the ALJ will “assess and make a finding about
        [the claimant's] residual functional capacity based on all the relevant
        medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
        Furthermore, the RFC determination is used both to determine
        whether the claimant: (1) can return to her past relevant work under
        the fourth step; and (2) can adjust to other work under the fifth
        step…20 C.F.R. § 404.1520(e).

        If the claimant can return to her past relevant work, the ALJ will
        conclude that the claimant is not disabled. 20 C.F.R. §
        404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
        relevant work, the ALJ moves on to step five.

        In determining whether [a claimant] can return to her past relevant
        work, the ALJ must determine the claimant's RFC using all relevant
        medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
        is, the ALJ must determine if the claimant is limited to a particular
        work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
        claimant’s RFC and determines that the claimant cannot return to her
        prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).
Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 13 of 20           PageID #: 833




416.967(b)[9] except that she can stand and/walk total [sic] of 2 hours per 8-hour

workday; can frequently balance; can occasionally climb ramps and stairs;

occasionally stoop, kneel, crouch and crawl; can never climb ladders, ropes,

scaffolds; and can never tolerate exposure to pulmonary irritants e.g. dust, fumes,

gases, etc.” (Doc. 12, PageID.88-91). Based on the RFC and the Medical Vocational

Guidelines (often referred to as the “grids”),10 the ALJ determined that Mosley was



9 “To determine the physical exertion requirements of different types of employment
in the national economy, the Commissioner classifies jobs as sedentary, light,
medium, heavy, and very heavy. These terms are all defined in the regulations …
Each classification … has its own set of criteria.” Phillips, 357 F.3d at 1239 n.4.
The Social Security regulations describe “light” work as follows:

      Light work involves lifting no more than 20 pounds at a time with
      frequent lifting or carrying of objects weighing up to 10 pounds. Even
      though the weight lifted may be very little, a job is in this category
      when it requires a good deal of walking or standing, or when it
      involves sitting most of the time with some pushing and pulling of arm
      or leg controls. To be considered capable of performing a full or wide
      range of light work, you must have the ability to do substantially all of
      these activities. If someone can do light work, we determine that he or
      she can also do sedentary work, unless there are additional limiting
      factors such as loss of fine dexterity or inability to sit for long periods
      of time.

20 C.F.R. §§ 404.1567(b), 416.967(b).

10An ALJ may determine whether a claimant has the ability to adjust to other work
in the national economy either by consulting a vocational expert, or “by applying the
Medical Vocational Guidelines[:]”

      Social Security regulations currently contain a special section called
      the Medical Vocational Guidelines. 20 C.F.R. pt. 404 subpt. P, app. 2.
      The Medical Vocational Guidelines (“grids”) provide applicants with an
      alternate path to qualify for disability benefits when their impairments
      do not meet the requirements of the listed qualifying impairments. The
Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 14 of 20          PageID #: 834




able to perform past relevant work as a customer service representative. (Doc. 12,

PageID.91).

       As an alternative finding, the ALJ proceeded to Step Five and, after

considering testimony of a vocational expert,11 found that there existed a significant

number of other jobs in the national economy that Mosley could perform given her

RFC, age, education, and work experience. (Doc. 12, PageID.91-92). Thus, the ALJ

found that Mosley was not disabled under the Social Security Act. (Id., PageID.92-

93).

                                  IV.    Analysis

       Mosley argues that the ALJ erred in evaluating her subjective testimony

regarding the limiting effects of her pain, including the alleged side effects of her

medications. No reversible error has been shown.

       A claimant may “attempt[] to establish disability through his or her own

testimony of pain or other subjective symptoms.” Holt v. Sullivan, 921 F.2d 1221,


       grids provide for adjudicators to consider factors such as age,
       confinement to sedentary or light work, inability to speak English,
       educational deficiencies, and lack of job experience. Each of these
       factors can independently limit the number of jobs realistically
       available to an individual. Combinations of these factors yield a
       statutorily-required finding of “Disabled” or “Not Disabled.”

Phillips, 357 F.3d at 1239–40.

11“A vocational expert is an expert on the kinds of jobs an individual can perform
based on his or her capacity and impairments. When the ALJ uses a vocational
expert, the ALJ will pose hypothetical question(s) to the vocational expert to
establish whether someone with the limitations that the ALJ has previously
determined that the claimant has will be able to secure employment in the national
economy.” Phillips, 357 F.3d at 1240.
Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 15 of 20          PageID #: 835




1223 (11th Cir. 1991) (per curiam). “If a claimant testifies as to his subjective

complaints of disabling pain and other symptoms, … the ALJ must clearly

articulate explicit and adequate reasons for discrediting the claimant’s allegations

of completely disabling symptoms. Although this circuit does not require an explicit

finding as to credibility, the implication must be obvious to the reviewing court. The

credibility determination does not need to cite particular phrases or formulations

but it cannot merely be a broad rejection which is not enough to enable the district

court … to conclude that the ALJ considered her medical condition as a whole.”

Dyer, 395 F.3d at 1210 (citations and quotations omitted). See also Social Security

Ruling (SSR) 16-3P, 2017 WL 5180304, at *10 (Oct. 25, 2017) (“In evaluating an

individual's symptoms, it is not sufficient for our adjudicators to make a single,

conclusory statement that ‘the individual's statements about his or her symptoms

have been considered’ or that ‘the statements about the individual's symptoms are

(or are not) supported or consistent.’ It is also not enough for our adjudicators

simply to recite the factors described in the regulations for evaluating symptoms.

The determination or decision must contain specific reasons for the weight given to

the individual's symptoms, be consistent with and supported by the evidence, and

be clearly articulated so the individual and any subsequent reviewer can assess how

the adjudicator evaluated the individual's symptoms.”).

      If the record shows that the claimant has a medically-determinable
      impairment that could reasonably be expected to produce her
      symptoms, the ALJ must evaluate the intensity and persistence of the
      symptoms in determining how they limit the claimant's capacity for
      work. 20 C.F.R. § 404.1529(c)(1). In doing so, the ALJ considers all of
      the record, including the objective medical evidence, the claimant's
Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 16 of 20         PageID #: 836




      history, and statements of the claimant and her doctors. Id. §
      404.1529(c)(1)-(2). The ALJ may consider other factors, such as: (1) the
      claimant's daily activities; (2) the location, duration, frequency, and
      intensity of the claimant's pain or other symptoms; (3) any
      precipitating and aggravating factors; (4) the type, dosage,
      effectiveness, and side effects of the claimant’s medication; (5) any
      treatment other than medication; (6) any measures the claimant used
      to relieve her pain or symptoms; and (7) other factors concerning the
      claimant's functional limitations and restrictions due to her pain or
      symptoms. Id. § 404.1529(c)(3). The ALJ then will examine the
      claimant's statements regarding her symptoms in relation to all other
      evidence, and consider whether there are any inconsistencies or
      conflicts between those statements and the record. Id. § 404.1529(c)(4).

Strickland v. Comm'r of Soc. Sec., 516 F. App'x 829, 831–32 (11th Cir. 2013) (per

curiam) (unpublished). “[C]redibility determinations are the province of the ALJ,

and [a court] will not disturb a clearly articulated credibility finding supported by

substantial evidence…” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780, 782

(11th Cir. 2014) (per curiam) (citation omitted).

      The ALJ noted that Mosley testified she “is currently under pain

management care for her lower back pain and ankle pain,” gets some relief, taking

Oxycodone and Celebrex, but causes sleepiness[,]” and indicates that “[w]ith

medication, her pain is 5-6/10, but on average, her pain is 10/10.” (Doc. 12,

PageID.88). The ALJ found that Mosley’s “medically determinable impairments

could reasonably be expected to cause the alleged symptoms[,]” but that her

“statements concerning the intensity, persistence and limiting effects of these

symptoms are not entirely consistent with medical evidence and other evidence in

the record…” (Id., PageID.89).

      While the ALJ could certainly have better explained his credibility
Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 17 of 20          PageID #: 837




determination, a credibility determination need not cite particular phrases or

formulations, so long as it is not merely “a broad rejection which is not enough to

enable” a court “to conclude that the ALJ considered [a claimant’s] medical

condition as a whole.” Dyer, 395 F.3d at 1210 (alteration added) (quotation omitted).

Here, the reasons for the ALJ’s credibility determination are reasonably obvious,

and his decision sufficiently indicates that they were reached after consideration of

the record as a whole.

      The ALJ first noted that Mosley’s reported activities of daily living did not

support her subjective complaints of disabling pain, a finding that Mosley does not

challenge. Those activities included “shopping in stores; driving a car; going outside

daily; washing dishes, cleaning bathroom, ironing and preparing meals[,]” as well as

“sometimes” sweeping and vacuuming. (See id., PageID.89). The ALJ also noted

that in June 2018, Mosely began taking classes for medical billing coding, and that

she admitted “she is in class for 4 hours, than [sic] does cleaning and cooking when

she gets home.” (Id., PageID.90).

      The ALJ also summarized the medical evidence of record. (See id., PageID.89-

90). While noting that Mosley’s complaints of pain were fairly consistent throughout

the record,12 the ALJ also noted that objective testing consistently revealed largely



12Mosley largely cites to her complaints of pain noted in the medical records in
arguing that the ALJ’s credibility determination is not supported by the record. (See
Doc. 13, PageID.804). While she does cite a few objective diagnoses, she fails to
elaborate on how they undercut the ALJ’s credibility determination or RFC. Cf.
Moore, 405 F.3d at 1213 n.6 (“To a large extent, Moore questions the ALJ's RFC
determination based solely on the fact that she has varus leg instability and
shoulder separation. However, the mere existence of these impairments does not
Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 18 of 20          PageID #: 838




unremarkable signs and findings. The ALJ further noted a remark by Mosley’s

treating physician at an April 4, 2017 examination stating: “I do believe that she is

having discomfort but I do not feel that this is from an orthopedic nature. There is a

chance that she is having a stress reaction, taking everything into consideration.”

(Id., PageID.542). While the ALJ’s view of the record certainly may not be the most

charitable, it is nevertheless rational, and substantial evidence supports his

determination that Mosley’s pain was somewhat limiting but not totally disabling.

Accordingly, the Court must defer to those findings.

      Mosley also argues that the ALJ erred in failing to refute her complaint that

her pain medication made her sleepy. The undersigned, however, is not persuaded.

It is true that the ALJ, while noting this subjective complaint, did not expressly

refute it. However, Mosley cites no evidence in the record supporting that

complaint, and as the Commissioner correctly points out, Mosley denied any side

effects from her medication at multiple points in the record. (Id., PageID.673, 676,

693). Moreover, as noted above, “side effects” are simply one of the numerous factors

an ALJ may consider in evaluating a claimant’s subjective complaints, and the ALJ

stated that he hand considered “all symptoms” based on the requirements of 20

C.F.R. §§ 404.1529 and 416.929, and SSR 16-3p. (Id., PageID.88). The Eleventh

Circuit has found no reversible error in similar circumstances. See Robinson v.


reveal the extent to which they limit her ability to work or undermine the ALJ’s
determination in that regard. See McCruter v. Bowen, 791 F.2d 1544, 1547 (11th
Cir.1986) (‘ “severity” of a medically ascertained disability must be measured in
terms of its effect upon ability to work’).”); Bloodsworth, 703 F.2d at 1239 (a court
cannot “reweigh the evidence[] or substitute [its] judgment for that of the
[Commissioner]”).
Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 19 of 20           PageID #: 839




Comm'r of Soc. Sec., 649 F. App'x 799, 802 (11th Cir. 2016) (per curiam)

(unpublished) (“As for Robinson's alleged medication side effects—which the ALJ

did not specifically mention—the ALJ stated that she had considered all of

Robinson's symptoms based on the requirements of 20 C.F.R. § 404.1529 and Social

Security Ruling 96–4. This regulation specifies that any alleged medication side

effects must be considered in evaluating the credibility of a claimant's statements

concerning his limitations and acknowledged the various medications that the

claimant took. See 20 C.F.R. § 404.1529(c)(3)(iv). Furthermore, while Robinson

testified to medication side effects and reported medication side effects once, he also

repeatedly declined to report any medication side effects. Therefore, the ALJ did not

fail to consider Robinson's medication side effects because she said she was required

to do so and because she discredited Robinson's testimony regarding medication

side effects when he did not consistently complain of them to doctors.”).13

      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying Mosley’s applications for benefits is therefore

due to be AFFIRMED.




13Mosley argues that, “[i]n particular, the ALJ failed to consider the Plaintiff’s pain
and medication side effects as they would relate to the Plaintiff’s ability to maintain
concentration and pace in a semi-skilled job.” (Doc. 13, PageID.804-805). “This is of
particular importance[,]” she asserts, “because at Step 4 the ALJ found that
Plaintiff can return to her past relevant work as a customer service representative,
which is semi-skilled with an SVP of 4.” (Id., PageID.805). However, even if Mosley
were correct that this would call the ALJ’s Step Four finding into question, she fails
to address how it would affect the ALJ’s alternative Step Five determination that
she could also perform other work existing in significant numbers in the national
economy.
Case 1:19-cv-00332-N Document 19 Filed 11/05/20 Page 20 of 20       PageID #: 840




                                V.    Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Mosley’s September 30, 2016 applications for

a period of disability, DIB, and SSI is AFFIRMED under sentence four of 42 U.S.C.

§ 405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 5th day of November 2020.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
